Name: Commission Implementing Regulation (EU) 2016/1018 of 23 June 2016 amending for the 246th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  international trade;  civil law
 Date Published: nan

 24.6.2016 EN Official Journal of the European Union L 166/5 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1018 of 23 June 2016 amending for the 246th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 June 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry under the heading Natural persons is deleted: Farid Aider (alias (a) Achour Ali, (b) Terfi Farid, (c) Abdallah). Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Italian Fiscal Code DRAFRD64R12Z301; (b) Arrest warrant issued by the Italian authorities on 16.11.2007; (c) Considered a fugitive from justice by the Italian authorities as of 14.12.2007. Date of designation referred to in Article 2a(4)(b): 17.3.2004.